Citation Nr: 0815031	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

Entitlement to a combined rating in excess of 20 percent for 
left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1971 and from November 1990 to June 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Cheyenne RO.  

Evidence received in May 2005 appears to relate a foot 
disability to the veteran's service or to his service-
connected left knee disability.  To the extent that this 
evidence may have been submitted to raise a claim of service 
connection, it is referred to the RO for any appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran's service connected left knee disability is 
currently rated 20 percent based on a formulation of 10 
percent for laxity and 10 percent for limitation of motion.

The record suggests that pertinent evidence constructively of 
record may be outstanding.  When the veteran was seen by a VA 
podiatrist in May 2005, it was noted that he was having left 
knee problems, assessment of which would be deferred to an 
orthopedist.  The most recent treatment records associated 
with his claims file are dated in March 2003.

Furthermore, on April 2003 VA examination (which served as 
the basis for the rating decision on appeal), it was noted 
that the veteran wore a brace (treatment records show it was 
prescribed in January 2003), and McMurray's Test was positive 
on the left.  It was also noted that there was no 
valgus/varus movement, but the examiner did not describe the 
extent to which there was subluxation or instability of the 
knee.  Consequently, the examination report is somewhat less 
than adequate for rating purposes.  Given the additional 
suggestion (by the May 2005 podiatry report) of increasing 
disability, and that the most recent treatment 
records/examination report are now more than 5 years old, 
another examination to assess the veteran's left knee 
disability is indicated.   

The only notice provided to the veteran regarding VA's notice 
and assistance duties was in March 2003 correspondence that 
did not include the Veterans Claims Assistance Act of 2000 
(VCAA) mandated notice that the veteran be advised to submit 
any pertinent evidence in his possession.  Such deficiency 
may be corrected on remand.  [Notably, the March 2003 letter 
also advised the veteran that it was his right knee 
disability that was at issue.  While this appears to be an 
inadvertent error recognized by all parties (the veteran does 
not have a service-connected right knee disability and 
nothing else in the record suggests that it is not the left 
knee that is under consideration), this likewise can be 
corrected on remand.]  

Finally, while this appeal was pending, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that in a claim for increase VCAA notice 
must include with some degree of specificity notice of what 
evidence is needed to support the claim.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The RO will have 
opportunity to provide the additional notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran the 
specific notice required in increased 
rating claims as outlined in Vazquez-
Flores, supra, and notice that he should 
submit any pertinent evidence in his 
possession.  He should have opportunity 
to respond.

2.  The RO should secure for association 
with the claims file copies of the 
complete clinical records of any VA 
treatment/evaluations the veteran has 
received for his service connected left 
knee disability since March 2003.  
3.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the nature and severity of his 
service connected left knee disability. 
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination , and the findings 
reported must be sufficiently detailed to 
allow for determination of the degree of 
left knee instability present and of 
limitations of flexion and extension, 
including any due to pain, on use.  

4.  The RO should then re-adjudicate this 
claim, considering the possibility of 
"staged" ratings (See Hart v. Mansfield, 
21 Vet. App. 505 (2007)), if indicated by 
facts found.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

